DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s claim amendments and arguments in the reply filed on February 02, 2022 are acknowledged and have been fully considered. Claims 1-22, 24-28, and 30-44 are pending.  Claims 14-19, 21-22, 25-28, and newly added claims 33-44 are under consideration in the instant office action.  Claims 1-13, 20, 24, and 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 33-44 are newly added. Claims 23 and 29 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 02, 2022 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. Signed copies are attached.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Note: The claims are examined with respect to the elected species wherein a hydrophobic component the network-forming polymer comprises gelatin, claim 16 wherein the anesthetic comprises bupivacaine, claim 25 wherein the reinforcing member comprises a cellulose hemostatic material, claim 18 wherein the encapsulating material comprises PLGA. From claims 27 and 28, Applicant elects oil in claim 27 and, specifically, mineral oil as recited in claim 28
Claims 14-19, 21-22, 25-28, and newly added claims 33-39, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al. (US Patent No. 3,029,188, previously cited), Johnson et al. (US Patent No. 9,943,466, previously ciited), and Daniels et al. (US 2009/0192429, previously cited)
Applicant Claims
Applicant claims a sustained release pharmaceutical formulation for pain management.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
 Cyr et al.  teach an anhydrous viscous pharmaceutical composition consisting essentially of an intimate admixture of from about 5% to about 75% by weight of particulate gelatin with from about 95% to about 25% by weight of mineral oil having a thickening agent selected from the group consisting of waxes and hydrocarbon polymers dispersed therein, said thickening agent being present in an amount equal to approximately 0.25% to about 50% of the combined weight of the mineral oil and thickening agent (see claim 1). The composition of claim 1 in which the particulate gelatin is present in the proportion of from about 30% to about 60% by weight and the mineral oil-thickener dispersion is present in the proportion of from about 70% to about 40% by Weight (see claim 2). An anhydrous vehicle for the topical application of pharamacologicaily active materials consisting essentially of an intimate admixture of from about 5% to about 75 by weight of particulate gelatin with from about 95% to about 25% by Weight of mineral oil containing dispersed therein polyethylene having a molecular weight of at least 3,500 in an amount equal to approximately 0.25% to 50% of the combined weight of polyethylene and mineral oil (see claim 7). The composition of claim 7 with a topical anesthetic (see claim 8). It, therefore, is an object of this invention to provide a viscous pharmaceutical composition useful as a denture adhesive which is safe and effective, may be easily applied to the dentures and is effective over an extended period of time (column 1, lines 65-69).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Cyr et al. do not teach the active ingredient dispersed within the gelatin as well as the active ingredient being encapsulated with PLGA and the elected local anesthetic bupivacaine and addition of pH modulator. These deficiencies are cured by the teachings of Johnson et al.
Johnson et al. teach biocompatible dental material that is moldable and biodegradable and provides sustained and/or controlled delivery of one or more local anesthetics within a dental cavity or space. Such dental material is customizable for the size and shape needed for a particular patient or particular application. The dental material may also provide customizable sustained and/or controlled delivery of one or more local anesthetics (see abstract). A biocompatible dental putty comprising a biodegradable hemostatic matrix having biodegradable microparticles dispersed therein, said biodegradable microparticles encapsulating a local anesthetic agent, wherein the biodegradable microparticles upon biodegradation thereof release the local anesthetic agent into the biodegradable hemostatic matrix and wherein the biodegradable hemostatic matrix is permeable to diffusion therethrough of the released local anesthetic agent (see claim 1). The biocompatible dental putty of claim 1, wherein the biodegradable hemostatic matrix comprises an absorbable gelatin material (see claim 2). The biocompatible dental putty of claim 1, wherein the biodegradable microparticles comprise a polymeric material capable of providing controlled release of the local anesthetic agent encapsulated therein (see claim 4). The biocompatible dental putty of claim 3, wherein the biodegradable microparticles comprise (poly)lactic-co-glycolic acid) (see claim 5). Exemplary local anesthetics include bupivacaine, mepivacaine, articaine, ropivacaine, dibucaine, etidocaine, tetracaine, lidocaine, prilocaine, and the like including mixtures and/or salts and/or derivatives thereof. In certain embodiments, the local anesthetic is bupivacaine or a salt thereof. Certain of the compounds disclosed herein may exist as stereoisomers including optical isomers. The scope of the disclosure includes all stereoisomers in both the racemic mixtures of such stereoisomers as well as the individual enantiomers which may be separated according to methods that are well known to those of ordinary skill in the art. By way of example, levobupivacaine, the (S)-(-) enantiomer of bupivacaine, may be used in the biocompatible dental putty of the disclosure (column 5, lines 20-33). The biodegradable microparticles may be dispersed in the biodegradable hemostatic matrix by any means known in the art. Such methods include physical mixing of the biodegradable hemostatic matrix and the biodegradable microparticles. Dispersing the plurality of biodegradable microparticles in the biodegradable hemostatic matrix includes embedding, suspending or incorporating the microparticles into the biodegradable hemostatic matrix. The biodegradable microparticles are typically not chemically linked to the biodegradable hemostatic matrix, but rather are spatially confined (physically restricted) within the matrix until degradation thereof (column 6, lines 50-61). The biodegradable hemostatic matrix may comprise any hemostatic agent which is biodegradable, is capable of promoting blood clotting, slowing or stopping bleeding, and/or promoting healing, and is capable of allowing diffusion of the local anesthetic agent as released from the biodegradable microparticles through the biodegradable hemostatic matrix. The hemostatic matrix provides hemostatic properties, functions to spatially confine the biodegradable microparticles, and is permeable to diffusion of the local anesthetic agent such that the anesthetic agent is released into the tissue of a patient in which the biocompatible dental putty is placed. Such hemostatic agents may include absorbable gelatin material such as bovine or porcine gelatin, microfibrillar collagen-type agents such as bovine collagen, or cellulosic agents such as oxidized regenerated cellulose. Nonlimiting examples of biodegradable hemostatic matrix material include Gelfoam.RTM., an absorbable porcine gelatin, and Avitene.RTM., a microfibrillar collagen material. In certain embodiments, the biodegradable hemostatic matrix comprises an absorbable porcine gelatin material (see column 5, lines 62-67 and column 7, lines 1-15). In certain embodiments, the biocompatible dental putty comprises poly-(lactic-co-glycolic) (PLGA) microparticles containing bupivacaine (BP), the microparticles embedded within a polymeric hemostatic agent (i.e., matrix) to form a moldable putty. The formulation will enable oral surgeons to customize the delivery system to the size and shape of a patient's extraction site or cavity. As the cavity heals, the polymer and matrix dissolves, releasing the BP continuously. By coordinating the BP release kinetics with post-operative healing, pain can be controlled for days following surgery (FIG. 1). In general, release of the anesthetic drug within the biocompatible dental putty is sustainable over the course of days within a site of tooth extraction. In certain embodiments, the time is 1 day, 2 days, 4 days, or 7 days (column 8, lines 42-56). For all formulations that contained matrix (e.g., Gelfoam.RTM., Avitene.TM. flour (Bard.RTM. Davol.RTM.)), samples were mixed by hand to form a moldable bolus, as shown in the exemplary digital camera image (FIG. 6). In a typical procedure, a solution comprising (500 mg) of PLGA (Sigma, ester terminated, 50:50 ratio of lactic acid to glycolic acid, 7-17K Da), and (105 mg) of BP-base in (9 mL) of methylene chloride was added to 100 mL of Trizma.RTM.-buffered aqueous solution (which the examiner constitute a pH modulator) of 0.5% PVA (6000MW, Polysciences), and subsequently homogenized at ambient temperature using a handheld homogenizer for 60 seconds. The resultant emulsion was added to an additional 200 mL of 100 mM Trizma.RTM.-buffered diH.sub.2O, and swirled to combine. The microparticles were introduced into a Buchi rotary evaporator at 45.degree. C. for approximately 20 minutes ramping from 1000 mbar to 215 mbar, extracting the methylene chloride. The microparticles were spun down 2 times, removing supernatant in between, to concentrate the microparticles. Particles were subsequently resuspended and washed 2-times in saline, flash frozen, lyophilized, and stored until use at 4.degree. C. Unless otherwise noted, all material was used as received without further purification.
Cyr et al. and Johnson et al. do not teach the further addition of reinforcing member which is a cellulose hemostatic material. This deficiency is cured by the teachings of Daniels et al.
Daniels et al. teach a hemostatic structure, comprising: a base structure that includes a first material; and a plurality of nanostructures incorporated with the base structure; wherein the nanostructures are configured to induce hemostasis when the hemostatic structure is contacted with blood (see claim 1). The hemostatic structure of claim 1, wherein the base structure includes a woven or nonwoven fiber of the first material (see claim 2). The hemostatic structure of claim 1, wherein the first material includes oxidized cellulose (see claim 8). In an example, the base structure may be a bandage. The material may be cotton (e.g., gauze) or other non-resorbable material. In an alternative aspect, the material may be a resorbable material such as oxidized regenerated cellulose, collagen, gelatin, or glass microfibers (paragraph 13). In example embodiments, bandage materials that may be coated and/or otherwise enhanced with nanostructures include resorbable and/or non-resorbable substrate materials such as organic materials, inorganic materials, woven materials/fabrics, nonwoven materials/fabrics (e.g., nonwoven fiber materials such as a cotton ball), synthetic materials (e.g., rayon, nylon/lycra, Gore-Tex.RTM., a film such as a plastic film, etc.), natural materials (e.g., cotton), biologics/biological derived materials (e.g., chitosan, including chitosan microparticles, collagen, gelatin, cellulose, etc.), porous materials, non-porous materials, and/or particles (e.g., glass or polymer beads) (paragraph 92).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to modify the teachings of Cyr et al. by dispersing the active ingredient within the gelatin as well as the active ingredient being encapsulated with PLGA and the elected local anesthetic being bupivacaine because Johnson et al. teach the features as claimed. Johnson et al. teach biocompatible dental material that is moldable and biodegradable and provides sustained and/or controlled delivery of one or more local anesthetics within a dental cavity or space. Such dental material is customizable for the size and shape needed for a particular patient or particular application. The dental material may also provide customizable sustained and/or controlled delivery of one or more local anesthetics (see abstract). A biocompatible dental putty comprising a biodegradable hemostatic matrix having biodegradable microparticles dispersed therein, said biodegradable microparticles encapsulating a local anesthetic agent, wherein the biodegradable microparticles upon biodegradation thereof release the local anesthetic agent into the biodegradable hemostatic matrix and wherein the biodegradable hemostatic matrix is permeable to diffusion therethrough of the released local anesthetic agent (see claim 1). The biocompatible dental putty of claim 1, wherein the biodegradable hemostatic matrix comprises an absorbable gelatin material (see claim 2). The biocompatible dental putty of claim 1, wherein the biodegradable microparticles comprise a polymeric material capable of providing controlled release of the local anesthetic agent encapsulated therein (see claim 4). The biocompatible dental putty of claim 3, wherein the biodegradable microparticles comprise (poly)lactic-co-glycolic acid) (see claim 5). Exemplary local anesthetics include bupivacaine, mepivacaine, articaine, ropivacaine, dibucaine, etidocaine, tetracaine, lidocaine, prilocaine, and the like including mixtures and/or salts and/or derivatives thereof. In certain embodiments, the local anesthetic is bupivacaine or a salt thereof. One of ordinary skilled in the art would have been motivated to encapsulate the local anesthetic with PLGA and dispersing the microparticles in a gelatin matrix and then dispersing the microparticle containing matrix in mineral oil because Johnson et al. teach in certain embodiments, the biocompatible dental putty comprises poly-(lactic-co-glycolic) (PLGA) microparticles containing bupivacaine (BP), the microparticles embedded within a polymeric hemostatic agent (i.e., matrix) to form a moldable putty. The formulation will enable oral surgeons to customize the delivery system to the size and shape of a patient's extraction site or cavity. As the cavity heals, the polymer and matrix dissolves, releasing the BP continuously. By coordinating the BP release kinetics with post-operative healing, pain can be controlled for days following surgery (FIG. 1). In general, release of the anesthetic drug within the biocompatible dental putty is sustainable over the course of days within a site of tooth extraction. In certain embodiments, the time is 1 day, 2 days, 4 days, or 7 days (column 8, lines 42-56). Johnson et al. further teach certain of the compounds disclosed herein may exist as stereoisomers including optical isomers. The scope of the disclosure includes all stereoisomers in both the racemic mixtures of such stereoisomers as well as the individual enantiomers which may be separated according to methods that are well known to those of ordinary skill in the art. By way of example, levobupivacaine, the (S)-(-) enantiomer of bupivacaine, may be used in the biocompatible dental putty of the disclosure (column 5, lines 20-33). The biodegradable microparticles may be dispersed in the biodegradable hemostatic matrix by any means known in the art. Such methods include physical mixing of the biodegradable hemostatic matrix and the biodegradable microparticles. Dispersing the plurality of biodegradable microparticles in the biodegradable hemostatic matrix includes embedding, suspending or incorporating the microparticles into the biodegradable hemostatic matrix. The biodegradable microparticles are typically not chemically linked to the biodegradable hemostatic matrix, but rather are spatially confined (physically restricted) within the matrix until degradation thereof (column 6, lines 50-61). The biodegradable hemostatic matrix may comprise any hemostatic agent which is biodegradable, is capable of promoting blood clotting, slowing or stopping bleeding, and/or promoting healing, and is capable of allowing diffusion of the local anesthetic agent as released from the biodegradable microparticles through the biodegradable hemostatic matrix. The hemostatic matrix provides hemostatic properties, functions to spatially confine the biodegradable microparticles, and is permeable to diffusion of the local anesthetic agent such that the anesthetic agent is released into the tissue of a patient in which the biocompatible dental putty is placed. Such hemostatic agents may include absorbable gelatin material such as bovine or porcine gelatin, microfibrillar collagen-type agents such as bovine collagen, or cellulosic agents such as oxidized regenerated cellulose. Nonlimiting examples of biodegradable hemostatic matrix material include Gelfoam.RTM., an absorbable porcine gelatin, and Avitene.RTM., a microfibrillar collagen material. In certain embodiments, the biodegradable hemostatic matrix comprises an absorbable porcine gelatin material (see column 5, lines 62-67 and column 7, lines 1-15). One of ordinary skill in the art would have been motivated to add a pH modulator so as to bring the pH of the composition to conform to physiological pH. Furthermore, in the case where the claimed ranges for amounts of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, an ordinary skilled artisan would have had a reasonable expectation of success upon combination of the Cyr et al. and Johnson et al. because both references teach compositions containing gelatin based matrix for dental application. With regard to the limitation of instant claim 19 it is drawn to a process while the claims are drawn to a product hence the limitation of claim 19 is not afforded patentability weight. It is treated as a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to modify the teachings of Cyr et al. and Johnson et al. by further including a cellulose based hemostatic material as reinforcing member because Daniels et al. teach a hemostatic structure comprising oxidized cellulose. One of ordinary skill in the art would have been motivated to do so because Daniels et al. teach a hemostatic structure, comprising: a base structure that includes a first material; and a plurality of nanostructures incorporated with the base structure; wherein the nanostructures are configured to induce hemostasis when the hemostatic structure is contacted with blood (see claim 1). The hemostatic structure of claim 1, wherein the base structure includes a woven or nonwoven fiber of the first material (see claim 2). The hemostatic structure of claim 1, wherein the first material includes oxidized cellulose (see claim 8). One of ordinary skill in the art would have been motivated to further incorporate hemostatic cellulose because Daniels et al. teach that in an example, the base structure may be a bandage. The material may be cotton (e.g., gauze) or other non-resorbable material. In an alternative aspect, the material may be a resorbable material such as oxidized regenerated cellulose, collagen, gelatin, or glass microfibers (paragraph 13). In example embodiments, bandage materials that may be coated and/or otherwise enhanced with nanostructures include resorbable and/or non-resorbable substrate materials such as organic materials, inorganic materials, woven materials/fabrics, nonwoven materials/fabrics (e.g., nonwoven fiber materials such as a cotton ball), synthetic materials (e.g., rayon, nylon/lycra, Gore-Tex.RTM., a film such as a plastic film, etc.), natural materials (e.g., cotton), biologics/biological derived materials (e.g., chitosan, including chitosan microparticles, collagen, gelatin, cellulose, etc.), porous materials, non-porous materials, and/or particles (e.g., glass or polymer beads) (paragraph 92). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Thus, an ordinary skilled artisan would have had a reasonable expectation of success upon combination of the Cyr et al., Johnson et al. and Daniels et al. because all of the references teach gelatin containing compositions.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.   

Claims 22 and newly added claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al. (US Patent No. 3,029,188), Johnson et al. (US Patent No. 9,943,466), and Daniels et al. (US 2009/0192429) as applied to claims 14-19, 21, 23 and 25-29 above, and further in view of McCoy et al. (US 2013/0108671).

Applicant Claims
Applicant claims a sustained release pharmaceutical formulation for pain management.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
The teachings of Cyr et al., Johnson et al., and Daniels are set forth above and are incorporated herein by reference in their entirety.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Cyr et al., Johnson et al., and Daniels et al. do not teach the bloom strength value of the gelatin as recited in claim 22. This deficiency is cured by the teachings of McCoy et al.
McCoy et al. teach a hemostatic composition comprising crosslinked gelatin in particulate form suitable for use in hemostasis, wherein the composition is present in paste form containing 15.0 to 19.5% (w/w), preferably 16.0 to 19.5% (w/w), 16.5 to 19.5% (w/w), 17.0 to 18.5% (w/w) or 17.5 to 18.5% (w/w), more preferred 16.5 to 19.0% (w/w) or 16.8 to 17.8% (w/w), especially preferred 16.5 to 17.5% (w/w), and wherein the composition comprises an extrusion enhancer (see abstract). The hemostatic compositions according to the present invention, especially the ones that use albumin as extrusion enhancer, have specific advantages over the compositions using lower amounts of crosslinked gelatin (13 to 14.5%), especially they have an enhanced in vivo efficacy. It was unexpectedly revealed within the course of the present invention that a formulation with a higher gelatin particle concentration results in greater hemostatic performance both in ex vivo test methods that use whole human blood and in pre-clinical animal experiments. The products according to the present invention enable a reduced surgical approximation time and a faster time to hemostasis (see paragraph 15). Preferably, the gelatin has a Bloom strength of 200 to 400, especially a type B gelatin with a Bloom strength of 200 to 400. Bloom is a test to measure the strength of gelatin. The test determines the weight (in grams) needed by a probe (normally with a diameter of 0.5 inch) to deflect the surface of the gel 4 mm without breaking it. The result is expressed in Bloom (grades). To perform the Bloom test on gelatin, a 6.67% gelatin solution is kept for 17-18 hours at 10.degree. C. prior to being tested (paragraph 20). The biocompatible hemostatic crosslinked polymer according to the present invention--once applied to a wound--forms an efficient matrix which can form a barrier for blood flow. Specifically the swelling properties of the hemostatic polymer can make it an effective mechanical barrier against bleeding and re-bleeding processes (paragraph 70).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to modify the teachings of Cyr et al. and Johnson et al. by utilizing gelatin with the bloom strength as recited in claim 22 because McCoy et al. teach a hemostatic compostion containing gelatin with bloom strength values overlapping with claim 22. McCoy et al. teach a hemostatic composition comprising crosslinked gelatin in particulate form suitable for use in hemostasis, wherein the composition is present in paste form containing 15.0 to 19.5% (w/w), preferably 16.0 to 19.5% (w/w), 16.5 to 19.5% (w/w), 17.0 to 18.5% (w/w) or 17.5 to 18.5% (w/w), more preferred 16.5 to 19.0% (w/w) or 16.8 to 17.8% (w/w), especially preferred 16.5 to 17.5% (w/w), and wherein the composition comprises an extrusion enhancer (see abstract). The hemostatic compositions according to the present invention, especially the ones that use albumin as extrusion enhancer, have specific advantages over the compositions using lower amounts of crosslinked gelatin (13 to 14.5%), especially they have an enhanced in vivo efficacy. It was unexpectedly revealed within the course of the present invention that a formulation with a higher gelatin particle concentration results in greater hemostatic performance both in ex vivo test methods that use whole human blood and in pre-clinical animal experiments. The products according to the present invention enable a reduced surgical approximation time and a faster time to hemostasis (see paragraph 15). Preferably, the gelatin has a Bloom strength of 200 to 400, especially a type B gelatin with a Bloom strength of 200 to 400. Bloom is a test to measure the strength of gelatin. The test determines the weight (in grams) needed by a probe (normally with a diameter of 0.5 inch) to deflect the surface of the gel 4 mm without breaking it. The result is expressed in Bloom (grades). To perform the Bloom test on gelatin, a 6.67% gelatin solution is kept for 17-18 hours at 10.degree. C. prior to being tested (paragraph 20). One of ordinary skill in the art would have been motivated to utilize gelatin with bloom strength as recited in claim 22 because McCoy et al. teach that The biocompatible hemostatic crosslinked gelatin (which McCoy suggested to have bloom strength of 220 to 400) according to the present invention--once applied to a wound--forms an efficient matrix which can form a barrier for blood flow. Specifically the swelling properties of the hemostatic polymer can make it an effective mechanical barrier against bleeding and re-bleeding processes (paragraph 70). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Thus, an ordinary skilled artisan would have had a reasonable expectation of success upon combination of the Cyr et al., Johnson et al. and McCoy et al. because all of the references teach gelatin containing compositions.
Response to Applicant’s arguments
Applicant argues Claim 14 is amended to incorporate a reinforcing member as recited in cancelled claim 23. Applicant respectfully submits that Claim 14, as amended, defines a composite comprising a combination of ingredients which distinguishes from the prior art. The morphology of the unique composite exhibits desired end-use functionality, which is the claimed device’s ability to be malleably shaped without cohesively failing or sticking to the hands of clinicians. Applicant argues in particular, the claimed composite does not pre-gel prior to deployment, but rather uniformly gels in-vivo under static conditions to resist erosion while simultaneously allowing for uniform body-fluid infusion after deployment for facilitating time-controlled release of active ingredients. This allows for significant in-vivo moisture ingress, which in turn produces the desired hemostat effect, while simultaneously facilitating uniform incorporation of body fluids into the bolus. Further, over time after deployment, the dispersed network-forming polymer begins to swell and then to gel to form a more rigid network that facilitates durability during end-use. During this period of post-deployment moisture infusion before the network polymer gels, the mechanical integrity of the bolus is maintained by virtue of the presence of reinforcing member, which serves to prevent erosion prior to gelation, and which surprisingly also serves to facilitate uniform moisture infusion in-vivo in spite of the fact that the interstitial spaces of the composite structure are completely filled. This feature and its behavior in use is not described in the prior art, nor can it be gleaned from the cited references in combination. The pre-deployment morphology of the claimed composite consists of a dispersion, wherein the dispersion is comprised of discrete particulates of a network forming polymer dispersed within a hydrophobic medium, wherein said dispersion is reinforced by a woven or non-woven textile fiber material. If Applicant’s composite were to be pre-gelled prior to deployment, it would not have the mechanical compliance required for deployment because it would be too rigid and too elastic, particularly at higher gelatin Bloom values. Moisture ingress and egress characteristics would also be substantially different. For example, a pre-gelled composite would result in lower moisture ingress rates after deployment, leading to non-uniform fluid mixing under static in-vivo conditions, thereby leading to reduced hemostat functionality, and to substantially slower active ingredient egress rates as well. The fact that the claimed composite gels uniformly in-vivo without exhibiting substantial erosion during the process is a key attribute that differentiates from the prior art. The composite has the necessary mechanical integrity to ensure that 1t can be mechanically manipulated and molded into shape by a clinician without risking cohesive failure and, post deployment, enough mechanical integrity prior to network formation to minimize erosion while simultaneously allowing for uniform fluid ingress after the molded object is inserted into an oral cavity.
The above assertions are not found persuasive because applicant is claiming a composition of matter not a method of use. The end use functionalities since the combination teachings of the references met the claimed composition it would necessarily be there as it is an innate property of the composition. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the alleged end use functionalities and properties applicant argue about) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the above assertions are not found persuasive because The Office Action mistakenly characterizes the Applicant’s claimed morphology as being one wherein an active ingredient, optionally encapsulated with PLGA, is dispersed within a macroscopic continuous phase of a gelled gelatin network polymer (1.c., within a solid, gelled mass). In fact, this is not the case. The claimed composite of the Applicant is not intended to reflect a macroscopic solid continuous phase of a gelled networked polymer. Instead, the claimed composite is one whereby discrete particulates of a network forming polymer (e.g., gelatin) are intentionally not macroscopically congealed in the claimed composite; and are instead dispersed within a continuous phase of a hydrophobic material. This is recited in the amended claim 14 and in new independent claim 33.
The above assertions are not found persuasive because the examiner continues to remind applicant, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The claimed composite of the Applicant is not intended to reflect a macroscopic solid continuous phase of a gelled networked polymer) are not recited in the rejected claim(s).  Such an exclusion does not exist in the claim recitation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the “biodegradable hemostatic matrix” as taught by Johnson (see Johnson at column 5, line 4) is morphologically different from Applicant’s claimed network-forming polymer. The “biodegradable hemostatic matrix” of Johnson is defined as a gelled network polymer. In all the embodiments, Johnson describes a “biodegradable hemostatic matrix” as one that contains other components dispersed therein (see Johnson at column 9 lines 42-50 and 65), where the dispersed ingredients include a variety of active ingredients or microencapsulated ingredients. The dispersed components do not include the “biodegradable hemostatic matrix” itself. This is consistent with a morphology whereby the dispersed ingredients are dispersed within a macroscopic continuous phase comprising the “biodegradable hemostatic matrix,” where the “biodegradable hemostatic matrix” contains gelatin or collagen polymers that are plasticized with water. In Example 2 of Johnson, 40 mg of PLGA microparticles and 50 mg of Gel- foam® from Pfizer (this is the biodegradable hemostatic matrix) were weighed into a small container and combined with 150 uL of distilled water; and the ingredients were mixed by hand prior to deployment to yield a putty, whereby the PLGA microparticles were dispersed within a continuous phase of a plasticized gelatin polymer.
The above assertions are not found persuasive because the inclusion of other agents in the dispersion medium of Johnson et al. is not excluded by the instant claims. Reading applicant’s amended claims the broadest reasonable interpretation includes the way the examiner interpreted the claims. Johnson is relevant to remedying the primary references deficiency. 
Applicant argues that the examiner also points out that hemostatic agents may include cellulosic agents such as oxidized regenerated cellulose. However, a biodegradable hemostatic matrix of cellulose polymer with particulates dispersed therein is not akin to the morphology of the claimed composite, nor is it akin to the novel use of cellulose as the claimed reinforcing member. Instead, the claimed composite makes use of a discrete reinforcing member (e.g., cellulose), resulting in a composite morphology whereby neither the network-forming polymer particulates, nor the other disperse ingredients are dispersed within the reinforcing member. This morphology is not described by Johnson et. al. it is not the intent of Daniels to use the fibrous “base structure” to form a reinforced composite material with mechanical properties that synergistically differ from those of the monolithic individual components, but rather, to form a coated substrate where the “base structure” serves as acarrier for the other nano materials that are deposited onto the “base structure.” The resulting morphology of the Daniels structure is one whereby the interstitial spaces are maintained, and reinforcing benefits are neither recognized, nor sought after, nor achieved. By contrast, the reinforcing member is used to form the claimed composite structure, where the resulting mechanical characteristics are different from those of the individual monolithic components of Applicant’s claimed composite. This is accomplished with a morphology whereby the dispersion is impregnated completely through the interstitial spaces of the reinforcing member to yield a composite structure.
The above assertions are not found persuasive because the reinforcing member as elected is a cellulosic material which is the same material that Daniels et al. teach. Johnson et al. do not necessarily have to teach the reinforcing member.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/
Primary Examiner, Art Unit 1619